 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRochester Acoustical Corp.,a wholly owned subsidi-ary of Mader Construction Group,Inc.and-PaintersLocalUnion No. 150,InternationalBrotherhood of Paintersand AlliedTradesand-LocalUnion No. 435,Laborers InternationalUnion of North America,AFL-CIOandLocalNo. 11 of the International Union of Bricklay-ers and Allied Craftsmen,AFL-CIO. Cases 3-CA-13969, 3-CA-14923, and 3-CA-14924May 18, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 20, 1989, Administrative LawJudge James F. Morton issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, the Charging Parties filed a cross-ex-ception, and the General Counsel and the ChargingParties filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.-The Board has considered the decision and therecord in light of the exceptions, cross-exception,and briefs' and has decided to affirm the judge'srulings, 2 findings, and conclusions, but to substitutethe attached Order for the Order recommended bythe judge.3ORDERThe Respondent, Rochester Acoustical Corp., awholly owned subsidiary of Mader Construction1The Charging Parties' motion to strike portions of the Respondent'sbrief and the attachment to that brief,pertaining to matters that are notpart of the record developed at the hearing, is granted. See Sec 102.46 ofthe Board'sRules and Regulations.2 The Charging Parties contend in their cross-exception that the judgeerred by excluding certain testimony pertaining to a conversation be-tween the Respondent's president,George McCadden, and the Painters'president, Calvin King, concerning settlement of an unfair labor practicecharge, because there was no objection to this testimony at the hearing.As we have decided to affirm the judge's findings and conclusions thatthe Respondent violated the Act as alleged, irrespective of the admissibil-ity of the foregoing testimony,we find it unnecessary to rule on theCharging Parties' cross-exception.a In his recommended Order thejudge fashioned a remedy to ensureagainst ambiguities concerning the Respondent's obligation to provide re-quested information about operations of all specified entities with"Gypsum"in their names,which the Charging Parties had reason to be-lievemight be alter egos of the Respondent. As the General Counselnotes in his answering brief, the recommended Order is appropriatelyconstrued to encompass the "outstanding information requests" by theCharging Party Unions These requests are set forth in the Acting Re-gionalDirector'sletterofApril 12, 1989,referringgenerally to"Gypsum" as the pertinent entity.In order to avoid any confusion re-garding the information to be furnished,we shall substitute the attachedOrder for the judge's recommended Order and require the Respondent toprovide the requested information as set forth in the Acting Regional Di-rector's April 12, 1989 letter, with the understanding that the entities re-ferred to generally as "Gypsum"encompass those entities identified inthe record as having"Gypsum" as part of their names.Group, Inc., Rochester, New York, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with PaintersLocal Union No. 150, International Brotherhood ofPainters and Allied Trades; Local Union No. 435,LaborersInternationalUnion of North America,AFL-CIO; and Local No. 11 of the InternationalUnion of Bricklayers and Allied Craftsmen, AFL-CIO by furnishing belated, incomplete, and unre-sponsive answers to their requests for informationconcerning possible alter ego double breasting op-erations by companies with which it may be affili-ated, referred to as "Gypsum" in the Acting Re-gional Director's letter of April 12, 1989.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, provide Painters Local UnionNo. 150, International Brotherhood of Painters andAlliedTrades;Local- Union No. 435, LaborersInternational Union of North America, AFL-CIO;and Local No. 11 of the International Union ofBricklayers and Allied Craftsmen, AFL-CIO withprompt, full, and candid answers to their respectiverequests for information, as set forth in the ActingRegional Director's letter of April 12, 1989, as tothe Respondent's possible alter ego double-breast-ing relationship with all entities with "Gypsum" aspart of their names, with whom it may be affiliated.(b) Post at its office and other facilities in Roch-ester,New York, copies of the attached noticemarked "Appendix."4 Copies of the notice, onforms provided by the Regional Director forRegion 3, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4If thisOrder is enforced by a judgmentof a UnitedStates court ofappeals, thewords in thenotice reading"Posted by Order of theNation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board "298 NLRB No. 75 ROCHESTERACOUSTICALCORP.559APPENDIXNOTICE To EMPLOYEESPOSTED BY,ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with PaintersLocal Union No. 150, International Brotherhood ofPainters and Allied Trades, Local Union No. 435,Laborers International Union of North America,AFL-CIO, and Local No. 11 of the InternationalUnion of Bricklayers and Allied Craftsmen, AFL-CIO by furnishing belated, incomplete, and unre-sponsive answers to their requests for informationas to possible alter ego double-breasting operationsby companies with which we may be affiliatedwith "Gypsum" as part of their names.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL, on request, provide prompt, full, andcandid responses to the requests made by PaintersLocal Union No. 150, International Brotherhood ofPainters and Allied Trades, Local Union No. 435,Laborers International Union of North America,AFL-CIO, and Local No. 11 of theInternationalUnion of Bricklayers and Allied Craftsmen, AFL-CIO for information as to our possible alter egodouble-breasting relationshipwith entitieswith"Gypsum" as part of their names with which wemay be affiliated.ROCHESTERACOUSTICALCORP.,AWHOLLY OWNED SUBSIDIARY OFMADER CONSTRUCTION GROUP, INC.Michael J Israel, Esq.,for the General Counsel.Jeremy Y. Cohen, Esq. (Flaherty, Cohen, Grande, Ran-dazzo & Doren, P. C),of Buffalo, New York, for theRespondent.James R. La haute, Esq. (Blitman & King),of Syracuse,New York, for the Charging Party.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. TheGeneral Counsel issued a complaint in Case 3-CA-13969on October 9, 1987,allegingthat Rochester AcousticalCorp., a wholly owned subsidiary of Mader ConstructionGroup, Inc. (Respondent) has violated Section 8(a)(1)and (5) of the National Labor Relations Act (the Act).That complaint was withdrawn on March 8, 1988, uponapproval ofa settlement agreement.The settlementagreementin turn was later vacated and the complaintreissued.That complaint was amended on May 23, 1989,when it was consolidated with Cases 3-CA-14923 and 3-CA-14924.All three cases pertain to the alleged failure and refus-al of Respondent to furnish information, sought by threeUnions (who represent threeseparateunits of Respond-ent's employees) as to its relationship with another cor-poration, Gypsum Systems Inc. (Gypsum).The hearing was held before me in Rochester, NewYork, on July 25, 1989. On the entire record,includingmy observation of the demeanor of the witnesses, andafter considerationof the briefs filed by the parties, Imake the followingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATIONSRespondent is a New York corporation engaged as aninterior finishing contractor in the building and construc-tion industry. Its operations annually meet the Board'sstandard for asserting jurisdiction. The Unions are labororganizations as defined in Section 2(5) of the Act.II.THEALLEGED UNFAIRLABOR PRACTICESA. BackgroundPainters Local Union No. 150, International Brother-hood ofPaintersand Allied Trades(Painters)signed acollective-bargaining agreement,effectiveMay 1, 1986,to April 30, 1989, with the Gypsum Dry Wall Contrac-tors, affiliated with the Building Trades Employers Asso-ciation of Rochester, New York and Vicinity (BTEA).Respondent had authorized BTEA to bargain with thePainters respectingdrywall tapers and finishers it em-ploys in the area covered by that contract. The Paintershave had a collective-bargainingrelationshipwith Re-spondent for over 20 years.About 10 years ago, James Biddle was president ofRespondent and Hank Finke was its vice president.Today, Biddle is president of Mader Construction GroupInc. (Mader),Respondent's parent corporation. CalvinKing,the Painters' president, testified that he believesthat Finke is now president, of Gypsum. King also testi-fied that, in 1978, a member of his union requested awithdrawal card in order to leave Respondent's employand to go to work for a newly formed company,"Gypsum Systems.." King then asked Biddle and Finke ifthe new company, was "their company"; they told himthat it was not, that it was anonunioncompetitor.B. The Requests for Information, the Responses, andRelated EvidenceIn 1985, the Rochester, New York Building and Con-struction Trades Council, AFL-CIO (District Council),comprised of the Painters and 17 other constructiontradesunions,undertookinvestigationsinto eight compa-nies itsuspected of double-breasting-the operation by acompany,undercontractwitha union,of a nonunioncompany in derogation of the contract. The District 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCouncil hired an investigator who obtained affidavitsfrom two individuals in late 1985. One of the affiants re-lated that he had been the superintendent on "GypsumSystems" jobs for about 3-1/2 years,that he then attend-ed meetings at Respondent'sofficewith Biddle,Finke,George McCadden(Respondent's president),and GlennSmith(Respondent'svice president),that employeeswere interchanged between Gypsum Systems and Re-spondent,and that their operations were integrated inmany areas, specified in the affidavit.The second affiantrelated that Finke told her, when she was employed by"Gypsum Systems"in the years 1982-1985, that Re-spondent was "the union half," that Mader"was the topcompany," and that Gypsum Systems was part of a dualsetup but that nobody outside the company was to knowthat fact.She further related incidents as to the integra-tion of office functions of Respondent and Gypsum.A Dun and Bradstreet report obtainedby thePaintersin mid-1985 as to Gypsum stated that Finke was its presi-dent and Biddle its secretary,that it is a real estate hold-ing concern,and that it is affiliated with(Respondent)and also with Gypsum Interiors Ltd. Inc.The Dun andBradstreet report further stated that the latter companyhas the same address as Gypsum and operates as adrywall contractor and with common ownership.Dodge Reports, weekly summaries of constructionbids and awards,noted various drywall projects awardedto "GypsumSVC Corp."in Rochester and vicinity.On July 2, 1987,the Painters wrote the followingletter to "Rochester Acoustical Division,Mader Con-struction Corporation":It has come to this Union's attention that Roches-terAcoustical Div.,Mader Construction Corpora-tion("Mader")or its owners or principal(s),havean ownership interest in or a relationship withGypsum Systems,Inc. ("Gypsum")and that compa-ny may be performing work of the type within thebargaining unit covered by the collective bargainingagreement between this Union and Mader.Depending upon the nature and extent of the re-lationship betweenMader and Gypsum,or theirprincipals or owners,we believe that Mader mayhave been violating its contractual and bargainingobligations by reason of Gypsum's non-union oper-ation. In order for this Union to ensure that Maderhas met and is meeting those obligations,we musthave the following information from you within oneweek of the receipt of this letter.1. Identify the officers of Mader and the officersof Gypsum,since 1975.2.Identify the shareholders of Mader and ofGypsum and the percentage ownership interest ofeach shareholder,since 1975.3.Identify any persons formerly employed byMader who have been or are now employed byGypsum;and identify the capacity of their employ-ment for each entity and the time periods of suchemployment,aswell as the location of such em-ployment.4. Set forth when Gypsum was incorporated, andidentify the work[i.e.,by job or project, and by be-ginning and ending dates]that has been performedby Gypsum within the jurisdiction that would becovered by the collective bargaining agreement be-tween this Local and Mader.5. Identify for each of the jobs or projects, thenumber of emploqyees utilized by Gypsum in theperformance of vvork that is of the same type asthat covered by the collective bargaining agree-ment. For each employee,identify the length andhours of employment.6.Identifyany equipment owned by eitherMader and/or Gypsum which is leased to or uti-lized by the other,and specify the jobs or projectson which that occurred.Set forth the financial ar-rangement,if any, governing such use of equipment,and state whether the arrangement is in writing.7. Identify jobs which have been bid by Gypsumand state with respect to each such job whether ornot Mader also bid the job.8. Identify any work that has been let from onecorporation to the other.9.Identify any work performed by one of thecompanies and which was estimated or bid by theother.10.With respect to any job or project performedby Mader,statewhether or not Gypsum performedwork or was present at the same job.11. State whether any employees or any person-nel affiliatedwith either company are sometimesemployed by the other company or receive remu-neration from the other company,and if so, de-scribe the circumstances under which that has oc-curred or occurs.12. State the business location(s) (by number andstreet and by mailing address)of each companysince the incorporation of Gypsum. Identify thetime period and terms by which either companyprovided office space or office services to or for theother.13.State the business phone numbers of Maderand Gypsum since Gypsum's incorporation.14.Identify amount(s) involved,reason(s)for,and date(s) of transfer of any funds between Maderand Gypsum or the principals of the companies.15. Identify source(s) and amount(s) of the line(s)of credits past or present,of each company.16. Identify amount(s) involved,dates,and whereapplicable,projects,when either company has oper-ated its capital with a guarantee of performance bythe other company or its principal(s).17.Identify each company'spresent or past,building or office materials suppliers.18. Identify businesses that use or have used thetools or equipment of each company.19. Identify those of the following services thatare or have been provided to either company by orat the other company, setting forth dates and identi-fy of persons providing such services;administra-tive, bookkeeping,clerical,detailing,drafting, engi-neering, estimating,bidding, managerial,negotiating ROCHESTERACOUSTICAL CORP.jobs,patternmaking,sketching,and any other serv-ices(describe).20. Identifycustomersreferred by either compa-ny or its principal(s) to the other.21. Identify any customers past or present ofeither company who have been or are new custom-ers of the other company.In each such case, statethe calendar period and dollar volume of businessperformed for the customer.22.For each company, identify the Directors,since 1975.If you are unable to provide all the informationrequested,please supply the information you haveand state under oath that you cannot furnish therest.On September14, 1987,the Painters filed the unfairlabor practice charge in Case 3-CA-13969,assertingtherein that Respondent had not bargained in good faithby having failed to furnish the information sought onJuly 2.On September27, 1987,Respondent's counselwrote the Painters in reply. He related that "GypsumServices Inc." has never performed work that is coveredby thePainters'contract;that"Rochester InternationalCorp"isnot a division of Mader but that it and alsoGypsum Services Inc. are wholly owned subsidiaries ofMader;that there has never been any interchange of em-ployees between,those companies; and that the compa-nies do not have common officers.On October 1, 1987, Respondent's counsel wrote thePainters to state that his reference in his prior letter to"Gypsum Services Inc." was inadvertent and that he in-tended to refer to"Gypsum Systems Inc." He furtherstated that,except for minor changes he noted,the infor-mation he sent the Painters on September29 was cor-rect.On October 14, 1987, Respondent's counsel wrote theBoard'sRegional Office to state shat he received no cor-respondence from the Painters after the charge was filed.He reiterated his statementthatRespondent has no busi-ness relationship with Gypsum.On October 30, 1987— a complaint and notice of hear-ingwas issued in Case 3-CA-13969 alleging that Re-spondent violated Section 8(a)(1) and (5) of the Act byhaving furnished belated,incomplete,and unresponsivecommunications to the Painters'requests of July 2.On February 29, 1988, Respondent's counsel wrote thePainters.He stated that he was making "a more detailedresponse to (its)July 2, 1987 inquiries."Therein, hestated that Respondent had no knowledge as to Gyp-sum's ownership,its directors,or its jobs other than onecompleted in 1984 or as to its suppliers.He stated fur-ther,in essence,that there was no employee or equip-ment interchange and no common customers.He fur-nished data as to Respondent's officers, directors, stock-holders, and suppliers.As noted above, the complaint in Case 3-CA-13969was withdrawn on March 8,1988, upon approval of asettlement agreement in which Respondent stated that itwill, upon request,furnish the Painters with the informa-tion sought in itsJuly 2,1987 letter.561There were no further developments until October 10,1988,when the two other Charging Parties in thesecases-LocalUnionNo. 435, Laborers InternationalUnion of North America, AFL-CIO (Laborers) andLocal No. 11 of theInternationalUnion of Bricklayersand Allied Craftsmen, AFL-CIO (Bricklayers)-wroteRespondent separate letters which were virtually identi-cal in substance to the July 2,1987 letter sent Respond-ent by thePainters,described above. The Laborers andtheBricklayershave separate collective-bargainingagreementswithRespondent covering their respectiveemployee units.On December 6, 1988,Respondent's counsel wrote let-ters to the Laborers and the Bricklayers.With minorvariations,those letters were identical to the letter Re-spondent's counsel sent to the Painters on February 29,1988,the substance of which has been summarizedabove.On February 2, 1988,Respondent's counsel wrote tothe Board'sRegional Office in response to an inquiry bya Board field examiner.Essentially,he reviewed the ear-liercorrespondence,noted that the Painters had notmade any supplemental request since the settlementagreement in Case 3-CA-13969 hadbeen approved 11months previously and he advised that Respondentwould answer any written requests, either from the Re-gionalOffice or from the Painters,within 10 businessdays of receipt.On February 14, 1989,Respondent's counsel wrote theRegional Office to furnish some data as to Mader, i.e.,that James Biddle is Mader's president and a shareholder;and that Respondent does not know the other officers,directors,or shareholders of Mader.The Laborers and the Bricklayers filed unfair laborpractice charges onApril 10,1989,in Cases3-CA-14923and 3-CA-14924 respectively against Rochester Acousti-calCorp.asserting that Respondent had unlawfully re-fused to furnish relevant contract data since October 17,1988.On April 12, 1989, the Acting Regional Directorwrote Respondent regarding Case 3-CA-13969 to statethat compliance with the settlement agreement thereinhas not been achieved.His letter stated that Respondenthas not provided information as to the following points(the numbers below refer to the numbers in the Painters'original request dated July 2, 1987,set out above):1.OfficersofRochesterAcousticalCorp.("Rochester Acoustical") since 1975; all the officersof Gypsum Systems, Inc. ("Gypsum")at any time.2.Shareholders of Rochester Acoustical since1975; all the shareholders of Gypsum at any time.4.The date of Gypsum's incorporation, the datesand duration of jobs performed by Gypsum withinLocal150's jurisdiction.7.A statement describing jobs which had beenbid by Gypsum and whether any of such jobs werealso bid by Rochester Acoustical.13.The telephonenumbersof each companysince 1975. 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD14.Amounts, reasons and dates of transfer offunds between Rochester- Acoustical and Gypsumorthe principals of the companies.15.Information concerning a Gypsum line ofcredit.16.The identity of thesuppliersof Gypsum.22. Information as to the directors of Gypsum.The record before me contains no evidence of anyreply to that letter.On May 3, 1989, as noted above, the complaint in Case3-CA-13969 was reissued and the settlement agreementtherein vacated. Also as noted above, that case was con-solidated by order dated May 23, 1989, with Cases 3-CA-14923 and 3-CA-14924and an amended complaintissued with that order.Calvin King, who is president of the Painters and alsopresident of the District Council, testified before me thatthe Painters had requested the information of Respond-ent as to its relationship with "Gypsum Systems, Inc."based upon data obtained by an investigator hired by theDistrict Council, as recounted above.' During his cross-examination,he was asked why the Painters asked aboutonly "Gypsum Systems" when the Dun and Bradstreetreports it had disclosed that Gypsum Systems Inc. was areal estateholding company. King acknowledged thatthe Painters did not request Respondent to supply infor-mation as to"Gypsum Interiors Limited Inc." althoughthe Dun &Bradstreetreports identified that company asa drywall contractor. King further testified that compa-niesnamed in the Dodge reports and elsewhere as"Gypsum Systems," "Gypsum Interiors Limited Inc.,""Gypsum SVC Corp.," "Gypsum Systems Inter," and"Gypsum Interiors Ltd. Inc.," were all, in his view, onecompany and that he referred to it frequently as"Gypsum."The evidence before me discloses that Respondent'spresident,George McCadden,reports to James Biddle,the president of Mader, the parent company2 and that:he attends meetingsof "the`various companies in theMader Construction Group." McCadden testified furtherthatGypsum Services Inc. is engaged as a supplier ofmaterials to drywall contractors and that Respondent isone of its customers.McCadden testified that he has not sought from Biddleor any other Mader official any data as to the ownership'King also testified as to a conversation he had with Respondent'spresident,George McCadden, in May 1989. According to King, McCad-den had asked hun then if the Painters would drop its unfair labor prac-tice charge if he took over "Gypsum Systems." McCadden testified thathe told Kmg that he "would like to have the case dropped" but that hemade no reference to "Gypsum Systems, Gypsum Interiors or GypsumSystems, Limited." It is unnecessary to make a credibility resolution.Rule 408 of the Federal Rules of Evidence bars evidence of a settlementeffort when offered as an implied admissionagainstinterest. SeeBarney'sClub,288 NLRB 803 (1988). Further, King's testimony as to the conver-sation adds little to the General Counsel's case, the credibilityissue is animmaterial one. Were it necessary to resolve it, I would credit King's ac-count as, overall, he impressed me with his candor2 As noted above, Respondent's counsel wrote the Painters on Septem-ber 27 and October 1, 1987, to state that Respondent and Gypsum arewholly owned subsidiaries of Mader and that Respondent is not a divi-sion of Mader. However, McCadden testified that he has a minority own-ership interest in Respondent. One of the Dun and Bradstreet reports re-ferred to above recites that Respondent is a division of Mader.or operation ofanyof the companies it owns which hasthe word "Gypsum" as part of its name.C. AnalysisIt is fair to assume that, when Respondent signed thesettlement agreementin Case 3-CA-13969, it did so withthe intention of providing the Painters with a candid andfullexplication of any double-breasted operations ofGypsum which may improperly impact on the employeeunit represented by the Painters. Respondent's initialcontention before me hardly comports with thatassump-tion.Respondent argues that, as the Dun and Bradstreetreport the Painters received indicated that Gypsum wasonly a real estate holding company, the requested data astoGypsum was not presumptively relevant to theUnion's needs. The essence of Respondent's position isthat it and Gypsum are separate entities under the Madergroup and that it has no knowledge as to whether or notMader has manipulated it and Gypsum to the detrimentof the unit represented by the Painters, or those repre-sented respectively by the other two Unions. Such a po-sition, in my view, is incompatible with good-faith bar-gaining.InNLRB y Western Wirebound Box Co.,356F.2d 88, 92 (9th Cir. 1966), the court rejected a conten-tion that the request there by a union was not preciseenough to warrant a fullresponse.The court stated thatthe "duty to substantiate a claim upon request...is notto be defeated because the union fails, to ask for the pre-cise kind of information...or because the company... is unable to supply other relevant or irrelevent dataspecifically requested By the union. The hallmark oflawfully adequate negotiations . . . is good faith, andgood faith contemplates that both negotiating parties willdo what is reasonably possible to reach agreement. Ne-gotiations are to be at arms'length but this does not con-template erection of artificial barriers and resort topatent technicalities to obfuscate the proceedings." I findno merit in that contention.Respondent asserts next that the data sought by theCharging Parties were not presumptively relevant totheir roles as parties to their respective contracts withRespondent.The controlling principles respecting thatassertion have been set out inBohemia, Inc.,271 NLRB1128, 1129 (1984):It is well established that an employer must pro-vide a union with requested information "if there isa probability that such data is relevant and will beof use to the union in fulfilling its statutory dutiesand responsibilities as the employees' exclusive bar-gaining representative."Associated General Contrac-tors of California,242 NLRB 891, 893 (1979), enfd.633 F.2d 766 (9th Cir. 1980);NLRB v. Acme Indus-trialCo.,385 U.S. 432 (1967). The Boarduses a lib-eral discovery-type standard to determine whetherinformation is relevant, or potentially relevant, torequire its production.NLRB v. Truitt Mfg. Co.,351U.S., 149 (1956). Information abouttermsand condi-tions of employment of employees actually repre-sented by a union is presumptively relevant andnecessary and is required to be produced.Ohio ROCHESTERACOUSTICALCORP.563PowerCo.,216 NLRB 987 (1975),enfd.531 F.2d1381 (6th Cir.1976).Information necessary forprocessing grievances under a collective-bargainingagreement,including that necessary to decidewhether to proceed with a grievance or arbitration,must be provided as it falls within the ambit of theparties'duty tobargain.NLRB v AcmeIndustrial,supra;Bickerstaff Clay Products,266NLRB 983(1983).However,when a union's request for informationconcerns data about employees or operations otherthan those representedby theunion,or data on fi-nancial,sales,and other information,there is nopresumption that the information is necessary andrelevant to the union's representation of employees.Rather,the union is under the burden to establishthe relevance of such information.Ohio Power,supra.To meet its burden of demonstrating reasonable orprobable relevance as to a request for information of an-other company,the General Counsel must show that theunion has a reasonable objective basis to believe that acompany may be engaging in double-breasting. SeeM.Scher & Son,286 NLRB 688 (1987). I find that the Paint-ers,Laborers,and Bricklayers had a reasonable,objec-tive basis in view of the investigation undertaken at theinstance of the District Council,as summarized above.The detailed statements of the affiants taken during thatinvestigation,the Dodge reports, and the Dun and Brad-street reports provide a clear objective and reasonablebasis to-support the information requests.Once it is determined that the requested information isrelevant to a union to enable it to carry out its obliga-tions as bargaining representative,the employer has theobligation"to provide relevant and material information. .. to make a reasonable effort to secure the requestedinformation and, if unavailable,explain or document thereasons for the asserted unavailability"Goodyear AtomicCorp.,266 NLRB 890, 896(1983).Respondent failed to make full disclosure.Itmade norelevant inquiries of Biddle, the president of Respond-ent's corporate parent,which also controls apparently allthe "Gypsum" subsidiaries. Respondent did not even dis-close the limited extent of, or perhaps lack of, its effortsto obtain the requested information. It certainly did notclaim that it tried but failed to obtain the data or thatsuch an effort was unduly burdensome, I find that Re-spondent has, as alleged in the amended complaint, fur-nished the three Unions in this case with "belated, in-complete and unresponsive" answers to their requests forrelevant information. SeeHospitalEmployeesDistrict1199E (Johns Hopkins),273 NLRB 319, 320 (1984).CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Painters, Laborers, and Bricklayers are each alabor Organization as defined in Section 2(5) of the Act.3.By furnishing these labor organizations with belated,incomplete, and unresponsive answers to their respectiverequests for relevant information, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act.4.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent, having failed to respond to relevant re-quests for information, shall remedy those deficiencies byprovidingresponsesto the respective Unions to the ques-tions propounded to it by the Regional Director, in hisletter of April 12, 1989, whereby he had endeavored tosecure full compliance by Respondent with the settle-ment agreement,thereafter vacated. To ensureagainstpossible subsequent ambiguities,Respondent shall, uponrequest by any or all of the labor organizations in thiscase, provideanyadditional information pertinent to theissue of double-breasting. To that end, I have includedappropriate provisions in the order below.[Recommended Order omitted from publication.]